DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a Continuation of U.S. Patent Application No. 16/515,205, filed July 13, 2019, which is a Continuation of U.S. Patent Application No. 15/591,410, filed May 10, 2017, now issued as U.S. Patent No. 10,404,673, which claims the benefit of Japanese Patent Application No. 2016-159634, filed August 16, 2016. The entire content of each of the prior applications is hereby incorporated by reference. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application 17/530,854
US 11283783 B2
1. A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
receiving entry of first information from a requesting user; 

specifying, among registered users, a candidate corresponding to the received first information; and 


controlling a display to display a first screen including (i) a clue of second information of the candidate, the clue only partially showing the second information of the candidate, and (ii) a button for calling up a second screen from which the second information is entered by the requesting user,
 wherein the first screen does not receive entry of a password from the requesting user.
1. A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
receiving an entry of information from a requesting user who has requested a clue about user information; 
specifying, from registered users, at least one candidate corresponding to the requesting user in accordance with the received entry of information;
 and 
controlling a display to display, on a same screen, (i) user information of the specified at least one candidate that is partially masked and (ii) a button for calling up an authentication screen, 



wherein: the authentication screen is a separate screen on which a password corresponding to the user information of the specified at least one candidate is entered, and the password is not entered on the screen on which the user information of the specified at least one candidate that is partially masked and the button for calling up the authentication screen are displayed.




Claims 1-8 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 11283783 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of similar limitations with obvious variations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bermudez et al(US 20070061865 A1) in view of Jo et al(US 20150199505 A1) .

With regards to claim 1, 8 Bermudez discloses, A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 

receiving entry of first information from a requesting user;  (FIG 8 805 and associated text; ); 
specifying, among registered users, a candidate corresponding to the received first information; (FIG 8 810 and associated text; ); and 
Bermudez does not but Jo teaches, 
controlling a display to display a first screen including (i) a clue of second information of the candidate, the clue only partially showing the second information of the candidate,  ([0006] The method includes providing, by the computing system, information to cause a computer display to present, for user selection the username with a part of the username obscured, and multiple other usernames with a part of each of the multiple other usernames obscured. FIG 4/6 and associated text; ) and and (ii) a button for calling up a second screen from which the second information is entered by the requesting user,  (FIG 6 610 and associated text;), wherein the first screen does not receive entry of a password from the requesting user (FIG 5 202 and associated text; ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bermudez’s product with teaching of Jo in order to secure the authentication. (Jo [0003])
 
With regards to claim 2, Bermudez  further discloses, presenting a question to the requesting user (FIG 4 405 and associated text; ), wherein the first information received from the requesting user is an answer to the question (FIG 4 410 and associated text; [0046] In response to the user later requesting access to the secure information 166 and requesting a cue, the authentication manager 160 presents the first ordered cue 305, which is "book." In response, the authentication manager 160 expects to receive the associated one-time password 315 of "operating system concepts." If the authentication manager 160 receives input data of "operating system concepts," then the authentication manger 160 grants access to the secure information 166 and invalidates this cue and one-time password from future use ), and wherein the first screen is displayed after receipt of entry of the answer from the requesting user (FIG 2 and associated text; ).

With regards to claim 3, Bermudez in view of Jo discloses, wherein a correct answer to the question includes information that is not an email address, a birthday of a user, or an answer to a secret question that has been registered by a user (Jo FIG 6 602 and associated text; Note : correct user ID NOT an secret question, email, birthdate). Motivation would be same as stated in claim 1.

With regards to claim 4, Bermudez in view of Jo discloses, wherein the process comprises: wherein the question is not a secret question that has been registered by a user (Jo FIG 6 602 and associated text; Note: Choose your User ID is not secret question registered ). Motivation would be same as stated in claim 1.

With regards to claim 6, Bermudez in view of Jo discloses, wherein the process does not include receiving selection of the clue from the requesting user on the first screen (FIG 5  and associated text;), and wherein the process includes receiving entry of the second information from the requesting user on the second screen (Jo FIG 6 602a and associated text; Note: only Correct userID will get authenticated). Motivation would be same as stated in claim 1.

 With regards to claim 7, Bermudez in view of Jo discloses, wherein the second information is a user ID ((Jo FIG 6 602 and associated text;)). Motivation would be same as stated in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bermudez et al(US 20070061865 A1) in view of Jo et al(US 20150199505 A1) and further in view of  .

With regards to claim 5, Bermudez in view of Jo do not exclusively but Bar teaches, wherein a correct answer to the question changes in accordance with an operation performed by a user ([0005] In one aspect, when the authenticity score indicates a current user may not be the legitimate user, such as when the authenticity score falls below a certain threshold, the user may be presented with a dynamic security challenge to validate legitimacy of the current user. The security challenges may be generated and evaluated using the personal digital assistant application (or other application or computer service), which may also manage access to the user's secure information. In one respect, the dynamic security challenge comprises interrogating the current user, which may include generating one or more question-answer pairs and presenting the question(s) to the user. The question-answer pairs may be based on information derived from monitored recent user activity or persona model of the legitimate user.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bermudez in view of Jo’s product/method with teaching of Bar in order to ensure that the users' data is not compromised. (Bar [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498